UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 95-20844
                         Summary Calendar


                      DONALD R. TEZINO, JR.,

                                               Plaintiff-Appellant,


                              VERSUS


               E. I. DUPONT DE NEMOURS AND COMPANY,

                                               Defendant-Appellee.




          Appeal from the United States District Court
               for the Southern District of Texas
                          (CA-H-94-332)
                          July 16, 1996


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Donald R. Tezino, Jr. (“Tezino”) who is an African-American

sued his employer, E.I. Dupont De Nemours and Company (“Dupont”),

claiming that he was discriminated against in his employment

advancement because of his race in violation of Title VII of the

Civil Rights Act of 1965, as amended.   His claim was presented by

agreement as a bench trial before the district court.       At the



      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
conclusion of Tezino’s testimony, the district court ruled that

there was no evidence upon which his claim of racial discrimination

could be based and entered an order of dismissal under FED. R. CIV.

P. 52(c).

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself and the findings of fact and

conclusions of law entered by the district court in its order of

dismissal under date of September 11, 1995.   We are unable to say

that any of the findings of fact or conclusions of law of the

district court were either clearly erroneous or erroneous, as

applicable; and accordingly we affirm the final judgment entered by

the district court under date of September 11, 1995.

                    AFFIRMED.




                                2